     Case 8:18-cr-00243-PSG Document 28 Filed 01/06/21 Page 1 of 11 Page ID #:117



1    NICOLA T. HANNA
     United States Attorney
2    BENJAMIN R. BARRON
     Assistant United States Attorney
3    Chief, Santa Ana Branch Office
     CHARLES E. PELL (Cal. Bar No. 210309)
4    Assistant United States Attorney
     Santa Ana Branch Office
5         Ronald Reagan Federal Bldg. & U.S. Courthouse
          411 West 4th Street, Suite 8000
6         Santa Ana, California 92701
          Telephone: (714) 338-3542
7         Facsimile: (714) 338-3561
          E-mail:    Charles.E.Pell2@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. 8:18-cr-00243-PSG

13              Plaintiff,                    STIPULATION REGARDING REQUEST FOR
                                              (1) CONTINUANCE OF TRIAL DATE AND
14                   v.                       (2) FINDINGS OF EXCLUDABLE TIME
                                              PERIODS PURSUANT TO SPEEDY TRIAL
15   MARGARET QUICK,                          ACT

16              Defendant.                    CURRENT TRIAL DATE:        01/26/2021
                                              PROPOSED TRIAL DATE:       03/23/2021
17

18        Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Charles E. Pell, and
21   defendant MARGARET QUICK (“defendant”), both individually and by and
22   through her counsel of record, Steven R. Toscher, Esquire, and Evan
23   J. Davis, Esquire, hereby stipulate as follows:
24        1.    The Indictment in this case was filed on November 28, 2018.
25   Defendant first appeared before a judicial officer of the court in
26   which the charges in this case were pending on March 25, 2019.            The
27   Speedy Trial Act, 18 U.S.C. § 3161, originally required that the
28   trial commence on or before June 3, 2019.
     Case 8:18-cr-00243-PSG Document 28 Filed 01/06/21 Page 2 of 11 Page ID #:118



1         2.      On December 3, 2018, the case was transferred from the

2    Honorable James v. Selna to the Honorable Andrew J. Guilford.

3         3.      On February 5, 2020, the case was reassigned from the

4    Honorable Andrew J. Guilford to the Honorable Philip S. Gutierrez.

5         4.      On October 13, 2020, pursuant to the most recent

6    stipulation of the parties and good cause, the Court continued the

7    trial date to January 26, 2021.

8         5.      Defendant is released on bond pending trial. The parties

9    estimate that the trial in this matter will last approximately five

10   days.

11        6.      By this stipulation, defendant moves to continue the trial

12   date to March 23, 2021, and the status conference date to March 8,

13   2021.     This is the sixth request for a continuance.

14        7.      Defendant requests the continuance based upon the following

15   facts, which the parties believe demonstrate good cause to support

16   the appropriate findings under the Speedy Trial Act:

17                a.   Defendant is charged with violating 26 U.S.C.

18   § 7212(a): attempt to interfere with administration of the Internal

19   Revenue laws (counts 1-2), and 18 U.S.C. § 1001(a)(2): false

20   statement (count 3).

21                b.   The government has produced a very large amount of

22   discovery to the defense, which includes documents with bate

23   numbering exceeding 8,000,000, such as written reports, email

24   messages, tax records, and more than 500 pages of grand jury

25   transcripts.

26                c.   Defendant experienced a medical condition that

27   required another surgery that occurred on January 28, 2020.            In

28   addition to some serious post surgery complications for defendant,

                                           2
     Case 8:18-cr-00243-PSG Document 28 Filed 01/06/21 Page 3 of 11 Page ID #:119



1    there have been continuing medical issues, so counsel has had limited

2    ability to meet with defendant.

3               d.     Due to the nature of the prosecution and the existence

4    of novel questions of fact or law, including the charges in the

5    indictment and the voluminous discovery being produced to defendant,

6    this case is so unusual and so complex that it is unreasonable to

7    expect adequate preparation for pretrial proceedings or for the trial

8    itself within the Speedy Trial Act time limits.          This case will also

9    involve issues involving the attorney-client privilege.

10              e.     In light of the foregoing, counsel for defendant also

11   represents that additional time is necessary to confer with

12   defendant, conduct and complete an independent investigation of the

13   case, conduct and complete additional legal research including for

14   potential pre-trial motions, review the discovery and potential

15   evidence in the case, and prepare for trial in the event that a

16   pretrial resolution does not occur. Defense counsel represents that

17   failure to grant the continuance would deny him reasonable time

18   necessary for effective preparation, taking into account the exercise

19   of due diligence.

20              f.     Defendant believes that failure to grant the

21   continuance will deny her continuity of counsel and adequate

22   representation.

23              g.     The government joins in the request for, and does not

24   object to, the continuance.

25              h.     The requested continuance is not based on congestion

26   of the Court’s calendar, lack of diligent preparation on the part of

27   the attorney for the government or the defense, or failure on the

28   part of the attorney for the Government to obtain available

                                           3
     Case 8:18-cr-00243-PSG Document 28 Filed 01/06/21 Page 4 of 11 Page ID #:120



1    witnesses.

2         8.    The parties also agree that the trial should be continued

3    under the ends-of-justice provision of the Speedy Trial Act also

4    based upon the COVID pandemic:

5               a.    On March 13, 2020, following the President’s

6    declaration of a national emergency in response to COVID-19, the

7    Court entered a General Order suspending jury selection and jury

8    trials scheduled to begin before April 13, 2020.          C.D. Cal. General

9    Order No. 20-02, In Re: Coronavirus Public Emergency, Order

10   Concerning Jury Trials and Other Proceedings (Mar. 13, 2020).            The

11   Court most recently renewed that suspension, until a “date to be

12   determined,” on August 6, 2020.       C.D. Cal. General Order No. 20-09,

13   In Re: Coronavirus Public Emergency, Further Order Concerning Jury

14   Trials and Other Proceedings (Aug. 6, 2020).

15              b.    Also on March 13, 2020, the Court imposed health- and

16   travel-related limitations on access to Court facilities.            C.D. Cal.

17   General Order No. 20-03, In Re: Coronavirus Public Emergency, Order

18   Concerning Access to Court Facilities (Mar. 13, 2020).           On March 19,

19   2020, by Order of the Chief Judge, the Court instituted its

20   Continuity of Operations Plan (“COOP”), closing all Central District

21   of California courthouses to the public (except for hearings on

22   criminal duty matters) and taking other emergency actions.            C.D. Cal.

23   Order of the Chief Judge No. 20-042 (Mar. 19, 2020).           On March 29 and

24   31, recognizing COVID-19’s continued spread in the community, the

25   Court took further action: implementing video-teleconference and

26   telephonic hearings and suspending all grand-jury proceedings.            C.D.

27   Cal. Orders of the Chief Judge Nos. 20-043 (Mar. 29, 2020) and 20-044

28   (Mar. 31, 2020).     The Court’s most recent General Orders maintain

                                           4
     Case 8:18-cr-00243-PSG Document 28 Filed 01/06/21 Page 5 of 11 Page ID #:121



1    court facilities’ general closure to the public but allow in-person

2    criminal hearings for defendants who do not consent to remote

3    appearance and allow up to 10 members of the public to attend.

4    General Order No. 20-12, at 2 (Sept. 14, 2020); General Order No. 20-

5    09, at 2-3 (Aug. 6, 2020).

6                c.     These orders were imposed based on (1) the California

7    Governor’s declaration of a public-health emergency in response to

8    the spread of COVID-19, as well as (2) the Centers for Disease

9    Control’s advice regarding reducing the possibility of exposure to

10   the virus and slowing the spread of the disease.          See, e.g., General

11   Order 20-02, at 1.      The Chief Judge has recognized that, during the

12   COVID-19 crisis, all gatherings should be limited to no more than 10

13   people and elderly and other vulnerable people should avoid person-

14   to-person contact altogether.       See Order of the Chief Judge No. 20-

15   042, at 1-2.      The Court has more broadly recognized CDC guidance

16   advising “precautions to reduce the possibility of exposure to the

17   virus and slow the spread of the disease[.]”         General Order 20-09, at

18   1.

19               d.     Local and state governments have adopted similar

20   policies.    On March 19, 2020, both Los Angeles Mayor Eric Garcetti

21   and California Governor Gavin Newsom issued emergency orders

22   requiring residents to “stay home,” subject to limited exceptions.

23   California Executive Order N-33-20 (March 19, 2020); accord Safer at

24   Home, Public Order Under City of Los Angeles Emergency Authority ¶ 1

25   (March 19, 2020).      Subject to similarly limited exceptions, all

26   travel was prohibited.      Safer At Home ¶ 4.     Non-essential businesses

27   requiring in-person attendance by workers were ordered to cease

28   operations.      Id. ¶ 2.   All schools in the Los Angeles Unified School

                                           5
     Case 8:18-cr-00243-PSG Document 28 Filed 01/06/21 Page 6 of 11 Page ID #:122



1    District remain closed to in-person classes.

2               e.     As these orders reflect, the coronavirus pandemic is a

3    global emergency that is unprecedented in modern history.            As data

4    from both the Centers for Disease Control and the California

5    Department of Public Health reflect, the virus has spread through the

6    United States community at an alarming rate.         See Coronavirus Disease

7    2019 (COVID-19) in the U.S., Centers for Disease Control and

8    Prevention (updated daily), available at

9    https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-

10   us.html; Coronavirus Disease 2019 (COVID-19), California Department

11   of Public Health (updated daily), available at

12   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/

13   Immunization/ncov2019.aspx.      The death toll, across the world, is

14   staggering.

15              f.     The Court’s August 6, 2020 General Order concluded,

16   based on these facts, that “in order to protect public health, and in

17   order to reduce the size of public gatherings and reduce unnecessary

18   travel,” it was necessary to suspend criminal jury trials until

19   further notice.    General Order 20-09, at 1 (Aug. 6, 2020).          The Court

20   concluded that, given the increased rates of COVID-19-related

21   hospitalization and death over the preceding 30 days, “holding jury

22   trials substantially increases the chances of transmitting the

23   Coronavirus,” and it would thus “place prospective jurors, defendant,

24   attorneys, and court personnel at unnecessary risk.”           Id. at 3.       The

25   Court concluded that suspending jury trials thus served the ends of

26   justice and outweighed the interests of the public and defendants in

27   a speedy trial.    Id.

28              g.     Moreover, California State has recently instituted new

                                           6
     Case 8:18-cr-00243-PSG Document 28 Filed 01/06/21 Page 7 of 11 Page ID #:123



1    more restrictive orders related to COVID-19.         Specifically, on

2    December 3, 2020, California announced a Regional Stay Home Order,

3    that went into effect Saturday, December 5, 2020, and remains in

4    effect for at least 3 weeks, in certain regions if intensive care

5    unit (ICU) capacity drops below 15% in a region.          The Central

6    District of California falls within the “Southern California” region

7    of that Order, which includes all seven of the counties in the

8    Central District – Los Angeles, Orange, Riverside, San Bernardino,

9    San Luis Obispo, Santa Barbara, and Ventura Counties – as well as

10   Imperial, Inyo, Mono, and San Diego Counties.         Among other things,

11   that order instructs Californians in certain high transmission

12   areas/regions to stay at home as much as possible and closes many

13   establishments and limits others.         On December 5, 2020, Los Angeles

14   County announced that the county health officer order would be

15   modified because the Southern California Region fell below the 15%

16   capacity threshold mandated in the California State Regional Stay

17   Home Order.    Specifically, the new release provided: “The State

18   announced a Regional Stay Home Order will go into effect and would

19   remain in effect for at least three weeks in California regions where

20   ICU capacity falls below 15%.       According to the State, as of December

21   5, the Southern California Region has 12.5% staffed adult ICU

22   capacity remaining.     The State advises the Order goes into effect

23   Sunday, December 6 at 11:59 p.m. and remains in effect for at least 3

24   weeks.   … The Order prohibits private gatherings of any size, closes

25   sector operations, and requires 100% masking and physical distancing.

26   The State Regional Stay at Home Order is similar to the existing

27   County Safer at Home Health Offer with additional sector closings.”

28   As of present, the order is still in effect.

                                           7
     Case 8:18-cr-00243-PSG Document 28 Filed 01/06/21 Page 8 of 11 Page ID #:124



1               h.    The Central District of California has not adopted any

2    protocols for safely conducting jury trials.         See General Order 20-

3    09.

4               i.    By Notice dated December 7, 2020, the United States

5    District Court for the Central District of California has activated

6    its Continuity of Operations (“COOP”) Plan, effective December 9,

7    2020 at 5:00 p.m. through and including January 8, 2021.           According

8    to the Court’s Notice: “The activation of the COOP Plan is necessary

9    to ensure the continuous performance of essential functions and

10   operations of the Court in light of the Coronavirus Disease 2019

11   (“COVID-19”) pandemic and the recent unprecedented surge of COVID-19

12   cases, hospitalizations, and test positivity rates in the Central

13   District.”   Under that Notice, all Courthouses in the Central

14   District of California will be closed to the public except for

15   hearings on criminal duty matters, and all jury trials remain

16   suspended, as well as all regularly scheduled grand jury proceedings

17   are suspended.

18              j.    As the above facts reflect, the ends of justice

19   justify excludable time here.       Pandemic, like natural disaster or

20   other emergency, grants this Court the discretion to order an ends-

21   of-justice continuance.      “Although the drafters of the Speedy Trial

22   Act did not provide a particular exclusion of time for such public

23   emergencies (no doubt failing to contemplate, in the more innocent

24   days of 1974, that emergencies such as this would ever occur), the

25   discretionary interests-of-justice exclusion” certainly covers this

26   situation.   United States v. Correa, 182 F. Supp. 2d 326, 329

27   (S.D.N.Y. 2001) (addressing September 11 attacks); see Furlow v.

28   United States, 644 F.2d 764, 767-69 (9th Cir. 1981) (affirming Speedy

                                           8
     Case 8:18-cr-00243-PSG Document 28 Filed 01/06/21 Page 9 of 11 Page ID #:125



1    Trial exclusion after eruption of Mount St. Helens); accord United

2    States v. Stallings, 701 F. App’x 164, 170-71 (3d Cir. 2017) (same,

3    after prosecutor had “family emergency”); United States v. Hale, 685

4    F.3d 522, 533-36 (5th Cir. 2012) (same, where case agent had

5    “catastrophic family medical emergency”); United States v. Scott, 245

6    Fed. Appx. 391, 394 (5th Cir. 2007) (same, after Hurricane Katrina);

7    United States v. Richman, 600 F.2d 286, 292, 293-94 (1st Cir. 1979)

8    (same, after a “paralyzing blizzard” and the informant was

9    hospitalized).

10              k.    Here, the public health risks outlined above--and the

11   findings articulated in General Orders 20-02 and 20-09--justify a

12   continuance.    As the President, the California governor, the Los

13   Angeles mayor, and this Court’s own General Orders have recognized,

14   we are in the midst of a grave public-health emergency requiring

15   people to take extreme measures to limit contact with one another.

16   The Central District of California has no established jury-trial

17   protocol at present; instead, the Court has concluded that jury

18   trials would “place prospective jurors, defendant, attorneys, and

19   court personnel at unnecessary risk.”        General Order 20-09 at 3

20   ¶ 6(a).   In the absence of such a district-wide protocol, proceeding

21   with a jury trial is unsafe.

22              l.    In addition, due to the restrictions imposed by

23   current public-health concerns, it is also unreasonable to expect

24   adequate preparation for pretrial proceedings or for the trial itself

25   within Speedy Trial Act time limits.

26              m.    Under these unusual and emergent circumstances, denial

27   of a continuance is likely to deny all counsel reasonable time

28

                                           9
     Case 8:18-cr-00243-PSG Document 28 Filed 01/06/21 Page 10 of 11 Page ID #:126



1    necessary for effective preparation, taking into account the exercise

2    of due diligence.

3          9.    For purposes of computing the date under the Speedy Trial

4    Act by which defendant’s trial must commence, the parties agree that

5    the time period of January 26, 2021, to March 23, 2021, inclusive,

6    should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

7    (h)(7)(B)(i), (h)(7)(B)(ii), and (h)(7)(B)(iv) because the delay

8    results from a continuance granted by the Court at defendant’s

9    request, without government objection, on the basis of the Court’s

10   finding that: (i) the ends of justice served by the continuance

11   outweigh the best interest of the public and defendant in a speedy

12   trial; (ii) failure to grant the continuance would be likely to make

13   a continuation of the proceeding impossible, or result in a

14   miscarriage of justice; (iii) the case is so unusual and so complex,

15   due to the nature of the prosecution and the existence of novel

16   questions of fact or law, that it is unreasonable to expect

17   preparation for pre-trial proceedings or for the trial itself within

18   the time limits established by the Speedy Trial Act; and (iv) failure

19   to grant the continuance would unreasonably deny defendant continuity

20   of counsel and would deny defense counsel the reasonable time

21   necessary for effective preparation, taking into account the exercise

22   of due diligence.

23   ///

24   ///

25   ///

26

27

28

                                           10
     Case 8:18-cr-00243-PSG Document 28 Filed 01/06/21 Page 11 of 11 Page ID #:127



1          10.   Nothing in this stipulation shall preclude a finding that

2    other provisions of the Speedy Trial Act dictate that additional time

3    periods be excluded from the period within which trial must commence.

4    Moreover, the same provisions and/or other provisions of the Speedy

5    Trial Act may in the future authorize the exclusion of additional

6    time periods from the period within which trial must commence.

7          IT IS SO STIPULATED.

8     Dated: January 6, 2021               Respectfully submitted,

9                                          NICOLA T. HANNA
                                           United States Attorney
10
                                           BENJAMIN R. BARRON
11                                         Assistant United States Attorney
                                           Chief, Santa Ana Branch Office
12
                                                 /s/
13                                         CHARLES E. PELL
                                           Assistant United States Attorney
14                                         Santa Ana Branch Office

15                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
16

17         I am MARGARET QUICK’s attorney.       I have carefully discussed

18   every part of this stipulation and the continuance of the trial date

19   with my client.     I have fully informed my client of her Speedy Trial

20   rights.     To my knowledge, my client understands those rights and

21   agrees to waive them.      I believe that my client’s decision to give up

22   the right to be brought to trial earlier than March 23, 2021, is an

23   informed and voluntary one.

24         /s/ per email authorization dated 01/06/2021
25   STEVEN R. TOSCHER/EVAN J. DAVIS               Date
     Attorneys for Defendant
26   MARGARET QUICK
27

28

                                           11
